PER CURIAM.
The adjudication of delinquency for unlawful possession of cocaine is affirmed upon a holding that sufficient evidence was *1043presented at trial to sustain the aforesaid adjudication, to wit: (a) a clear plastic bag containing cocaine was found by police beneath the front passenger seat of an otherwise jointly occupied car; (b) the juvenile M.D.L. was observed by police just prior to the subject search, seated in the front passenger seat and bent down toward the floorboard “in a strange manner,” in which position he remained until ordered out of the car by the police; and (c) the juvenile M.D.L. did not at first get out of the car when police ordered him to do so, but did so only after being ordered out a second time. See Thomas v. State, 512 So.2d 1099, 1101 (Fla. 5th DCA 1987), rev. denied, 520 So.2d 586 (Fla.1988); Molinaro v. State, 360 So.2d 119, 120 (Fla. 3d DCA 1978), cert. denied, 368 So.2d 1371 (Fla. 1979); Porter v. State, 302 So.2d 481, 483 (Fla. 3d DCA 1974); Amato v. State, 296 So.2d 609, 611 (Fla. 3d DCA 1974).
AFFIRMED.